 Case 2:21-cv-00073-TC-JCB Document 9 Filed 02/08/21 PageID.62 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH


 ALLERGY RESEARCH GROUP,                              ORDER TO PROPOSE SCHEDULE

                Plaintiff,
                                                       Case No. 2:21-cv-00073-DAK-JCB
 v.

 REZ CANDLES, et al.,                                    District Judge Dale A. Kimball

                Defendants.                            Magistrate Judge Jared C. Bennett


       To secure the just, speedy, and inexpensive determination of every action and proceeding

and fulfill the purposes of Rules 16 and 26 of the Federal Rules of Civil Procedure, IT IS

HEREBY ORDERED:

       1.      Plaintiff must propose a schedule to Defendant in the form of a draft Attorney

               Planning Meeting Report within the earlier of fourteen (14) days after any

               Defendant has appeared or twenty-eight (28) days after any Defendant has been

               served with the complaint.

       2.      Within the earlier of twenty-eight (28) days after any Defendant has appeared or

               within forty-two (42) days after any Defendant has been served with the complaint

               (or such other time as the court may order), the parties shall meet and confer and

               do one of the following:

               a.     File a jointly signed Attorney Planning Meeting Report and also e-mail a

                      stipulated Proposed Scheduling Order in word processing format to the
Case 2:21-cv-00073-TC-JCB Document 9 Filed 02/08/21 PageID.63 Page 2 of 4




                 assigned District Judge or Magistrate Judge, or, if the case is referred to a

                 Magistrate Judge, to the referral Magistrate Judge; or

          b.     If the parties cannot agree on a Proposed Scheduling Order, Plaintiff must

                 file a jointly signed Attorney Planning Meeting Report detailing the nature

                 of the parties’ disputes and must also file a stipulated Motion for Initial

                 Scheduling Conference; or

          c.     If the parties fail to agree on an Attorney Planning Meeting Report or on a

                 stipulated Motion for Initial Scheduling Conference, Plaintiff must file a

                 Motion for Initial Scheduling Conference, which must include a statement

                 of Plaintiff’s position as to the schedule. Any response to such a motion

                 must be filed within seven (7) days.

    3.    In the absence of filing a stipulated Proposed Scheduling Order, the parties must

          be prepared to address the following issues, in addition to those raised by the

          Attorney Planning Meeting Report:

          a.     What 2-3 core factual or legal issues are most likely to be determinative of

                 this dispute?

          b.     Who are the 1-3 most important witnesses each side needs to depose? Is

                 there any reason these witnesses cannot be deposed promptly?

          c.     What information would be most helpful in evaluating the likelihood of

                 settlement? Is there any reason it cannot be obtained promptly?

          d.     Briefly describe the crucial facts, primary claims, and primary defenses.




                                            2
Case 2:21-cv-00073-TC-JCB Document 9 Filed 02/08/21 PageID.64 Page 3 of 4




          e.     Are all claims for relief necessary or are they overlapping? Can any claim

                 for relief be eliminated to reduce discovery and expense?

          f.     Are all pleaded defenses truly applicable to this case? Can any be

                 eliminated?

          g.     What could be done at the outset to narrow and target the discovery in this

                 case?

          h.     What agreements have the parties reached regarding limitations on

                 discovery, including discovery of ESI?

          i.     Is there a need to schedule follow-up status conferences?

    4.    Each party shall make initial disclosures within forty-two (42) days after the first

          answer is filed. This deadline is not dependent on the filing of an Attorney

          Planning Meeting Report, the entry of a Scheduling Order, or the completion of an

          Initial Scheduling Conference.

    5.    The parties are urged to propose a schedule providing for:

          a.     Fact discovery completion no more than six (6) months after the filing of

                 the first answer.

          b.     Expert reports from the party with the burden of proof on that issue

                 twenty-eight (28) days after the completion of fact discovery, and

                 responsive reports twenty-eight (28) days thereafter.

          c.     Expert discovery completion twenty-eight (28) days after filing of an

                 expert’s report.




                                            3
Case 2:21-cv-00073-TC-JCB Document 9 Filed 02/08/21 PageID.65 Page 4 of 4




          d.     Dispositive motion filing deadline no more than ten (10) months after the

                 filing of the first answer.

    IT IS SO ORDERED.

    DATED this 8thth day of February 2021.

                                         BY THE COURT:




                                         JARED C. BENNETT
                                         United States Magistrate Judge




                                               4
